— Petition pursuant to CPLR article 78 seeking a writ of prohibition against the Appellate Term, First Department, and vacatur of the order of the Appellate Term, First Department, entered on May 22, 1984, is dismissed, without costs.
Petition pursuant to CPLR article 78 seeking a writ of prohibition against the Appellate Term, First Department, and vacatur of the order of the Appellate Term, First Department, entered on May 22, is dismissed, without costs.
Petitioner, the Honorable Margaret Taylor, is not such an “aggrieved party” pursuant to CPLR 5511 as may challenge the determination of the Appellate Term. As for petitioner, MFY Legal Services, Inc., regardless of whether or not MFY can be considered to possess the requisite standing under the standards recently set forth by the Court of Appeals in Matter of Dental Soc. v Carey (61 NY2d 330), an article 78 proceeding may not be used to review a decision made in connection with a civil action. (CPLR 7801, subd 2.) Although petitioners characterize the instant proceeding as one seeking, in part, a judgment prohibiting respondents from issuing certain orders in respect to summary proceedings for the possession of real property, in effect they are appealing the order of the Appellate Term entered on May 22, 1984 in the First Department in Matter of Bettina Equities Co. v Stevens. However, the merits of Appellate Term’s order may properly be reviewed only by means of an appeal from that order. Concur — Kupferman, J. P., Sullivan, Ross, Carro and Milonas, JJ.